—In an action to recover damages' for personal injuries, the plaintiff appeals, as limited by his brief, from (1) so much of an order of the Supreme Court, Queens County (Graci, J.), dated April 2, 1990, as, upon granting his cross motion for reargument, adhered to the determination in an order of the same court dated October 12, 1989, which granted leave to the plaintiff’s attorney to withdraw, and (2) an order of the same court dated June 2, 1992, which denied his motion to reargue the defendants’ motion to dismiss the action, which was conditionally granted in an order of the same court dated February 19, 1992.
Ordered that the appeal from the order dated June 2, 1992, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated April 2, 1990, is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances presented, the Supreme Court properly granted the motion by the plaintiff’s attorney for permission to withdraw as counsel (see, Skinner v Macy, 154 AD2d 586; Sansiviero v Sanders, 117 AD2d 794).
With respect to the plaintiff’s appeal from the order dated June 2, 1992, while the plaintiff’s motion was denominated as one to vacate a prior order of the same court, the motion was, in actuality, merely one of a number of motions made by the plaintiff to reargue, the denial of which is not appealable (see, Continental Bank v J.D.S. Vendor Servs., 201 AD2d 527). Lawrence, J. P., O’Brien, Joy and Florio, JJ., concur.